Citation Nr: 0309056	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  95-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability.


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating action by 
which the RO, inter alia, denied the veteran's application to 
reopen a claim for service connection for a heart disability.  
In a September 1997 decision, the Board denied the veteran's 
claim to reopen a claim of service connection for a heart 
disability.  

The veteran filed a timely appeal to the United States Court 
of Veterans Appeals (the United States Court of Appeals for 
Veterans Claims since March 1, 1999) (hereinafter, the 
Court).  In a February 1999 Order, the Court granted a joint 
motion for remand, vacating the September 1997 Board decision 
and remanding the matter for additional proceedings 
consistent with the joint motion.  

In January 2000, the Board, in turn, remanded the petition to 
reopen the claim for service connection for a heart 
disability to the RO for additional development and 
adjudication.  In a May 2001 rating action, the RO continued 
the denial of the petition to reopen the claim for service 
connection for a heart condition. 

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in March 2002.  During that hearing, the 
veteran submitted additional evidence and waived its review 
by the RO.  (Parenthetically, the Board notes that, effective 
February 22, 2002, the regulation governing the submission of 
additional evidence  to the Board following certification of 
the appeal by the RO was amended to eliminate the requirement 
of a waiver of RO jurisdiction of evidence submitted directly 
to the Board.  See 38 C.F.R. § 20.1304 (2002).).  

In a July 2002 decision, the Board found that new and 
material evidence had been submitted and reopened the claim 
for service connection for a heart disability.  At that time, 
the Board determined that further evidentiary development on 
the underlying claim for service connection was warranted, 
and undertook such development pursuant to 38 C.F.R. § 19.9 
(2002).  

In May 2003, this case was advanced on the docket by order of 
the undersigned Veterans Law Judge pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2002). 


REMAND

Review of the claims file reveals that additional action by 
the RO is warranted on the claim for service connection for 
heart disability.  

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that, in an October 2002 letter, 
the Board requested that the veteran provide information 
regarding outstanding medical treatment, and that the veteran 
provide authorization permitting medical care providers to 
release pertinent medical information to VA.  However, the 
record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to service connection claim 
currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO, not the Board, is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  

In providing the requested notification to the veteran, the 
Board points out that, during the course of the appeal, the 
veteran identified Dr. James A. Dixon as a source of 
pertinent relevant medical evidence, and submitted a signed 
form authorizing release of such medical evidence to VA.  
However, the Board's January 2003 letter to Dr. Dixon (at the 
address reflected in the claims file) was returned as 
undeliverable.  The RO should explain the circumstances 
surrounding the attempt to obtain records from Dr. Dixon, 
request that he provide additional information, and afford 
him the opportunity to furnish such records.  The RO should 
also advise the veteran that the signature on the March 2002 
handwritten note written by an individual he identified as 
his physician is completely illegible, and afford him the 
opportunity to provide a printed (typewritten) statement by 
that physician.  

The Board also finds that additional development of the claim 
is warranted.  In this regard, the Board notes that the VCAA 
requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  See 38 
U.S.C.A § 5103A(a),(b) (West 2002).  In claims for disability 
compensation, such assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).

In this case, the veteran was afforded a VA examination, at 
the Board's direction, in February 2003.  However, the 
examiner noted that the claims file was not available for 
review, as requested.  Signficantly, moreover, although the 
Board requested that the veteran undergo examination 
primarily to obtain a medical opinion as to the existence of 
a medical relationship between the current heart disability 
and service, the examiner did not provide the requested 
medical opinion.  Hence, further examination of the veteran 
is warranted. 

Prior to arranging for the veteran to undergo examination, 
the RO must obtain and associate with the claims file all 
records of pertinent outstanding medical treatment, to ensure 
that the record is complete and that the examiner has the 
veteran's fully documented medical history.  In this case, 
further efforts to obtain specific medical treatment records 
should be undertaken.  In January 2003, the Board attempted 
to obtain outstanding VA medical records from the VA Medical 
Center (VAMC) in Oklahoma City; however, it does not appear 
that any response to the Board's request was received.  VA 
medical records are considered constructively of record.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Significantly, moreover, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification that further efforts to obtain such records 
would be futile is provided.  See 38 C.F.R. § 3.159(c)(1) 
(2002).  

The RO should also undertake efforts to obtain pertinent 
records from any additional sources of medical treatment 
identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159, as well as undertake an 
additional notification and/or development action warranted 
by the VCAA.  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim remaining on appeal, but 
finds that such action is necessary to ensure that the 
veteran is afforded full due process of law.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should obtain all of the 
veteran's outstanding medical records from 
the VAMC in Oklahoma City, Oklahoma, for 
any treatment for a heart disorder, to 
specifically include all records dated 
from December 2000 to the present.  The RO 
must follow the procedures prescribed in 
38 C.F.R. § 3.159(c) regarding obtaining 
medical records from Federal facilities.

2.  After associating with the claims file 
all records and/or response(s) from the 
Oklahoma VAMC, the RO should furnish to 
the veteran and his representative a 
letter notifying the veteran of the VCAA, 
and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim currently on appeal.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claim for service connection, and 
specific notice as to the type of evidence 
necessary to substantiate that claim.  

The RO should explain the circumstances 
surrounding the attempt to obtain records 
from Dr. Dixon, request that he provide 
additional information, and afford him the 
opportunity to furnish such records.  The 
RO should also advise the veteran that the 
signature on the March 2002 handwritten 
note written by an individual he 
identified as his physician is completely 
illegible, and afford him the opportunity 
to provide a printed (typewritten) 
statement by that physician.  

As part of the notice required under the 
new law, the RO should ask the veteran to 
provide information regarding any 
outstanding evidence of treatment for a 
heart condition.  To ensure that the duty 
to notify the veteran what evidence will 
be obtained by whom is met, the RO's 
letter should include a request that the 
veteran provide sufficient information 
and, if necessary, authorization to enable 
it to obtain any pertinent medical 
treatment records not currently of record, 
and assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should also request, if necessary, 
authorization to enable it to obtain any 
outstanding treatment records, and assure 
the veteran that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

3.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo a VA cardiovascular 
examination to obtain medical opinion as 
to the current nature and likely etiology 
of any heart disability.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran and the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should offer an opinion as 
to whether any currently demonstrated 
heart disability is, as least as likely 
as not, the result of disease or injury 
incurred or aggravated in service.  The 
examiner must set for all examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, in a printed 
(typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for a heart disorder in light 
of all pertinent evidence and legal 
authority. 

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
statement of the case (to include 
citation to and discussion of VCAA laws 
and regulations, and clear reasons and 
bases for the RO's determinations) and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



